                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

    RONALD C. WILLIAMS,                   )
                                          )
                       Plaintiff,         )
                                          )
                v.                        )         1:20cv904
                                          )
    RONALD CALVIN WILLIAMS, II,           )
                                          )
                       Defendant.         )

                         MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

        This is an intrafamilial dispute over the ownership of a

warehouse.           Before the court are multiple filings by pro se

Plaintiff Ronald C. Williams (“Williams”), including a motion for

a preliminary injunction (Doc. 23) and supporting documents (Docs.

27, 28), a motion to compel discovery (Doc. 24), and a request for

a     hearing   (Doc.    29).       Defendant   Ronald   Calvin   Williams,   II

(“Calvin”) opposes the motions for a preliminary injunction and to

compel discovery.          (Docs. 25, 26.)       For the reasons set forth

below, the motions will be denied. 1

I.      BACKGROUND

        The court briefly sets out the background and allegations

related to this dispute.


1
  Williams also filed a motion captioned “motion for partial summary
judgment” (Doc. 18), which Calvin also opposed (Doc. 21).      However,
Williams subsequently filed a reply brief in which he says his summary
judgment motion is premature and states, “I withdraw my motion and will
re-file.” (Doc. 22.) The court therefore deems his summary judgment
motion withdrawn.




       Case 1:20-cv-00904-TDS-JLW Document 33 Filed 04/09/21 Page 1 of 13
        Williams, an 83-year-old resident of North Carolina, is the

father of Calvin, who is a resident of Colorado.                         (Doc. 19 ¶¶ 1-

2.)     Williams states that 20 years ago, he purchased a warehouse

located in Union County, North Carolina, for $515,000.                       (Id. ¶ 3.)

Since 2018, the warehouse has a tenant under a five-year lease who

pays approximately $75,000 per year in rent with annual 3 percent

increases.         (Id.)    According to Williams, the warehouse is now

valued at between $1,000,000 and $2,000,000.                       (Id.)    Between May

2012    and   October      2016,      Williams      transferred     or     directed    the

transfer      of    the    deed   for   the       warehouse   to    multiple    people,

including his brother and his daughter.                  (Id. ¶ 4; pp. 6-9.)            In

April 2020, Williams deeded the warehouse to Calvin.                       (Id. at 10.)

        Williams alleges that he and Calvin “agreed to deed the

warehouse to [Calvin] until [Williams] requested it back” and that

“[Calvin] agreed to return it to me upon my request.”                        (Id. ¶ 4.)

He alleges that Calvin did not deed the warehouse back to him upon

his request.        (Id.)     According to Williams, the warehouse is his

“sole asset” and he relies on the rent as his primary source of

retirement income.            (Id.)     In addition to the dispute over the

warehouse, Williams also claims that Calvin “tricked” him out of

a further $19,500 that was ostensibly to go toward fees for

Williams’s retirement home, but that Calvin kept instead.                             (Id.

¶ 13.)             Williams       now     brings       claims        for     fraudulent

misrepresentation, “void contract,” and unjust enrichment.                       Calvin

                                              2



       Case 1:20-cv-00904-TDS-JLW Document 33 Filed 04/09/21 Page 2 of 13
generally denies these allegations.              (Doc. 20.)      Although he has

not filed a dispositive motion, from his briefing Calvin appears

to suggest that Williams deeded the warehouse to Calvin in exchange

for Calvin to financially support Williams.                  (See Doc. 25 at 6

(“Plaintiff’s Amended Complaint reveals the true nature of the

Plaintiff’s decision to deed the Property to Defendant: Plaintiff

deeded the property to Defendant in exchange for Defendant’s

agreement      to    financially     support    Plaintiff    for   the   rest   of

Plaintiff’s life.”); Doc. 19 at 15.)              However, the precise reason

why the warehouse was deeded to Calvin remains unclear.

       Williams      filed   his   initial     complaint    in   Guilford   County

(North Carolina) Superior Court in August 2020.                      (Doc. 1-1.)

Calvin timely removed the action to this court, invoking diversity

jurisdiction.         (Doc. 1.)      In December 2020, Williams filed an

amended complaint (Doc. 19), which Calvin answered (Doc. 20).                   The

present motions followed.

II.    ANALYSIS

       A.   Motion for Preliminary Injunction

       Williams first moves for a preliminary injunction prohibiting

the “sale or encumbrance of the warehouse until further order” by

the court. 2        (Doc. 23.)     Calvin opposes the motion, arguing both


2
  Williams styles his motion “Plaintiff’s Verified Motion.”      Calvin
treated this as a motion for a preliminary injunction. (Doc. 25 at 3.)
Subsequent briefs filed by Williams in support of his motion suggest he
is in fact seeking a preliminary injunction. (See Docs. 27, 28.)


                                         3



      Case 1:20-cv-00904-TDS-JLW Document 33 Filed 04/09/21 Page 3 of 13
that it is procedurally defective and that Williams has not met

the criteria necessary for a preliminary injunction.                   (Doc. 25.)

     As to the first argument, the Local Rules of this court

require that “[a]ll motions, unless made during a hearing or at

trial, shall be in writing and shall be accompanied by a brief”

with limited exceptions not relevant here. See LR 7.3(a) (emphasis

added). 3    Further, “[a] motion unaccompanied by a required brief

may, in the discretion of the Court, be summarily denied.”                    See LR

7.3(k).     Here, Williams’s motion for a preliminary injunction was

filed January 11, 2021, and did not have the required supporting

brief.      Williams subsequently filed a brief and a “financial

affidavit”        on   March   1,    both    ostensibly    in   support    of   his

preliminary injunction motion.                  (Docs. 27, 28.)   However, both

documents     generally        restate      Williams’s    grievances    and     lack

relevant legal analysis.            While the brief cites to some case law,

these cases are about contract formation and do not offer specific

support     for     Williams’s      preliminary      injunction   motion.       For

example, Williams has not stated the relevant standard for a

preliminary injunction and explained, with support, why he meets

that standard.         Despite these deficiencies, the court retains the

discretion to deny a motion that lacks the required supporting

brief.      Mindful of Williams’s pro se status, the court will not


3 The Local Civil Rules are available at https://www.ncmd.uscourts.gov/
local-rules-and-orders (last accessed Apr. 9, 2021).

                                            4



    Case 1:20-cv-00904-TDS-JLW Document 33 Filed 04/09/21 Page 4 of 13
summarily deny his motion on grounds of procedural deficiency

alone.     Williams is admonished, however, that despite his pro se

status he must still abide by all relevant rules, including the

Federal Rules of Civil Procedure and the Local Rules of this court.

See Kroiss v. Cincinnati Ins. Companies, No. 1:19-CV-1183, 2020 WL

5821047, at *2 (M.D.N.C. Sept. 30, 2020).

         Calvin also argues that Williams has not met the criteria

for a preliminary injunction.              On the record before it, the court

agrees.

        “A plaintiff seeking a preliminary injunction must establish

that he is likely to succeed on the merits, that he is likely to

suffer irreparable harm in the absence of preliminary relief, that

the balance of equities tips in his favor, and that an injunction

is in the public interest.”            Johnson v. Jessup, 381 F. Supp. 3d

619,    638   (M.D.N.C.      2019)   (quoting     Winter   v.   Nat’l   Res.   Def.

Council, Inc., 555 U.S. 7, 20 (2008)).                It is not enough for a

plaintiff to satisfy some factors but not others; “each preliminary

injunction factor [must] be satisfied as articulated.”                  Pashby v.

Delia, 709 F.3d 307, 320 (4th Cir. 2013) (quotations omitted);

Mountain Valley Pipeline, LLC v. W. Pocahontas Props. Ltd. P’ship,

918 F.3d 353, 365–66 (4th Cir. 2019).               The moving party -- here,

Williams      --   bears    the   burden    of   proving   each   factor.      Cap.

Associated Indus., Inc. v. Cooper, 129 F. Supp. 3d 281, 288

(M.D.N.C. 2015).           A preliminary injunction is an “extraordinary

                                            5



       Case 1:20-cv-00904-TDS-JLW Document 33 Filed 04/09/21 Page 5 of 13
and drastic remedy, one that should not be granted unless the

movant, by a clear showing, carries the burden of persuasion.”

Wright & Miller, 11A Fed. Prac. & Proc. Civ. § 2948 (3d ed.).

     As to the first factor, a likelihood of success on the merits,

“plaintiffs need not show a certainty of success” but must “make

a clear showing that they are likely to succeed at trial.”        Pashby,

709 F.3d at 321 (quotations omitted).      Here, Williams has not made

that showing. His motion, brief, and notarized financial affidavit

essentially repeat the allegations in his amended complaint that

Calvin “tricked” him into deeding the warehouse to him (Doc. 23 at

1) with further allegations that Calvin is not paying the rent for

Williams’s apartment as he allegedly promised to do in exchange

for the warehouse (Doc. 27).      There is no additional evidentiary

support, however, for these allegations.         And outside of quotes

from three cases, Williams has not made any legal arguments as to

why he is likely to succeed on the merits of his claims.          Indeed,

it is not even fully clear the nature of the claims he brings.

For example, in his amended complaint Williams brings a claim for

“void contract,” although it is unclear the nature of that claim,

and he disputes the existence of a contract in the first place.

(Doc. 19 ¶ 17.)    The court acknowledges Williams’s pro se status

and the need to construe his complaint liberally.            Erickson v.

Pardus, 551 U.S. 89, 94 (2007).     However, the liberal construction

of a pro se plaintiff’s pleading does not require the court to

                                    6



    Case 1:20-cv-00904-TDS-JLW Document 33 Filed 04/09/21 Page 6 of 13
ignore clear defects in pleading or to become an advocate for the

pro se party.      Chrisp v. Univ. of N. Carolina-Chapel Hill, 471 F.

Supp. 3d 713, 716 (M.D.N.C. 2020) (citations omitted).                      It is

incumbent   on     Williams   to   clarify     his   claims   and   bring    forth

supporting evidence and legal arguments for them. 4

     In addition to the claim for “void contract,” Williams also

brings    claims     for    fraudulent       misrepresentation      and     unjust

enrichment.

     A fraudulent misrepresentation claim under North Carolina law

requires a showing of “(1) a false representation or concealment

of a material fact, (2) reasonably calculated to deceive, (3) made

with intent to deceive, (4) which does in fact deceive, (5)

resulting in damage to the injured party.”               Stephenson v. Int’l

Bus. Machines Corp., No. 17CV1141, 2020 WL 3960955, at *4 (M.D.N.C.

July 13, 2020) (quoting Forbis v. Neal, 649 S.E.2d 382, 387 (N.C.

2007)    (alterations      omitted).     Further,     “any    reliance     on   the

allegedly false representations must be reasonable.”                 Id.     Here,

while Williams might be able to succeed on the merits of this

claim, it is not clear to the court at this time that he is likely

to do so as required for a preliminary injunction.                  Each of the

required elements remains disputed at this point.                   For example,




4
  The court notes that, according to Calvin, Williams is a licensed
attorney who was barred in North Carolina, although he is currently on
inactive status. (Doc. 25 at 1 & n.1.)

                                         7



    Case 1:20-cv-00904-TDS-JLW Document 33 Filed 04/09/21 Page 7 of 13
while Williams alleges that Calvin “intentionally misrepresented”

that he would deed the warehouse back to Williams when asked,

thereby inducing Williams to deed the warehouse to Calvin in the

first place, (Doc. 19 ¶ 6), Calvin has denied this allegation (Doc.

20 ¶¶ 4, 6).      There is no evidence beside each party’s assertions

in the complaint and answer -- for example, deposition testimony

or other discovery -- to resolve this dispute.                     Further, “[t]he

reasonableness of a party’s reliance is a question for the jury,

unless   the     facts    are    so    clear   that    they     support    only    one

conclusion.”      Forbis, 649 S.E.2d at 387.                The court cannot say

that the facts are “so clear” as to support “only one conclusion”

that Williams’s reliance on any statements made by Calvin was

reasonable.

     The   elements       of    an    unjust   enrichment       claim   under    North

Carolina law are: “(1) plaintiff conferred a measurable benefit to

defendant, (2) defendant knowingly and voluntarily accepted the

benefit, and (3) the benefit was not given gratuitously.”                          TSC

Rsch. LLC v. Bayer Chems. Corp., 552 F. Supp. 2d 534, 540 (M.D.N.C.

2008).     “In    order    to    properly      set    out   a   claim    for    unjust

enrichment, a plaintiff must allege that property or benefits were

conferred on a defendant under circumstances which give rise to a

legal or equitable obligation on the part of the defendant to

account for the benefits received.” Norman v. Nash Johnson & Sons’

Farms, Inc., 537 S.E.2d 248, 266 (N.C. App. 2000).                      A successful

                                           8



    Case 1:20-cv-00904-TDS-JLW Document 33 Filed 04/09/21 Page 8 of 13
unjust enrichment claim must show that, at the time a benefit was

given, both parties understood that the benefit was given with an

expectation of some service or payment in return.            Volumetrics

Med. Imaging, Inc. v. ATL Ultrasound, Inc., 243 F. Supp. 2d 386,

412 (M.D.N.C. 2003) (citing Scott v. United Carolina Bank, 503

S.E.2d 149, 152 (N.C. App. 1998)).           Here, once again, while

Williams may succeed on this claim, it is not clear at this

juncture that he is likely to.       In particular, the record is not

clear as to why Williams deeded the warehouse to Calvin -- Williams

himself appears unsure on this point (Doc. 19 ¶ 5) -- or what

benefit, if any, either party expected to give and receive in

return.      More factual development is needed.

     Because Williams’s failure to satisfy any one of the four

preliminary injunction factors is fatal to his motion, the court

need not address the remaining factors and the motion will be

denied.      Jessup, 381 F. Supp. 3d at 646 (citing Pashby, 709 F.3d

at 320). 5



5
  The animating concern for Williams’s preliminary injunction motion
appears to be a fear of irreparable harm should Calvin sell the warehouse
before this matter is finally resolved. (Docs. 23; 28 at 1.) Should
that event occur and should Williams prevail on any of his claims, there
remains the possibility of his claims for damages to compensate for any
loss. Indeed, generally “[o]nly when the threatened harm would impair
the court’s ability to grant an effective remedy is there really a need
for preliminary relief.” Wright & Miller, 11A Fed. Prac. & Proc. Civ.
§ 2948.1 (3d ed.); see also Farm Lab. Org. Comm. v. Stein, No. 1:17CV1037,
2018 WL 3999638, at *28 (M.D.N.C. Aug. 21, 2018), report and
recommendation adopted, No. 1:17CV1037, 2018 WL 4518696 (M.D.N.C. Sept.
20, 2018) (“Generally, irreparable injury is suffered when monetary

                                    9



    Case 1:20-cv-00904-TDS-JLW Document 33 Filed 04/09/21 Page 9 of 13
     B.     Other Motions

     Williams has also filed a motion to compel the production of

certain documents that he says are relevant to his damages claim.

(Doc. 24.)       Calvin opposes the motion, arguing that the motion is

both procedurally defective and premature.           (Doc. 26.)      Calvin is

correct.    Federal Rule of Civil Procedure 37 requires that a party

moving     for    an   order   to   compel   discovery     “must    include   a

certification that the movant has in good faith conferred or

attempted to confer with the person or party failing to make

disclosure or discovery in an effort to obtain it without court

action.”     Fed. R. Civ. Pro. 37(a)(1).          The Local Rules of this

court require likewise.        Local Rule 37.1 states, “The Court will

not consider motions and objections relating to discovery unless

moving     counsel     files    a   certificate     that    after     personal

consultation and diligent attempts to resolve differences the

parties are unable to reach an accord.”           LR 37.1(a). 6

     Here, Williams did not file a certificate indicating that any




damages are difficult to ascertain or are inadequate.”).      The court
expresses no view on the merits of Williams’s claims at this point.
6 Local Rule 37.1(a) goes on to say, “The certificate shall set forth
the date of the conference, the names of the participating attorneys,
and the specific results achieved. It shall be the responsibility of
counsel for the movant to arrange for the conference and, in the absence
of an agreement to the contrary, the conference shall be held in the
office of the attorney nearest the court location where the initial
pretrial conference was convened or, in the absence thereof, nearest to
Greensboro. Alternatively, at any party's request, the conference may
be held by telephone.”

                                      10



    Case 1:20-cv-00904-TDS-JLW Document 33 Filed 04/09/21 Page 10 of 13
such consultation has occurred, and defense counsel reports that

it did not.      (Doc. 26 at 6.)        These rules are not mere technical

requirements.      “The purpose of the conference requirement is to

promote a frank exchange between counsel to resolve issues by

agreement   or    to   at    least     narrow   and   focus    the   matters   in

controversy      before     judicial    resolution     is     sought.”     Dondi

Properties Corp. v. Com. Sav. & Loan Ass’n, 121 F.R.D. 284, 289

(N.D. Tex. 1988).         Properly done, such consultations “promote[]

judicial economy” and reduce the cost of litigation required to

brief and litigate discovery disputes.                Id. at 290.        That is

because experience teaches that oftentimes discovery disputes can

be worked out between the parties without court intervention and

resultant legal expenses.        Further, the court “must also insist on

compliance with procedural rules . . . to promote its interest in

the uniform administration of justice.                Doing justice between

litigants, after all, hinges as much on respect for the procedural

rules governing the progress of the lawsuit as on affording parties

liberal scope in making their arguments on the merits.”                  Liberty

Ins. Underwriters, Inc. v. Beaufurn, LLC, No. 1:16CV1377, 2021 WL

185580, at *6 (M.D.N.C. Jan. 19, 2021), report and recommendation

adopted, No. 1:16CV1377, 2021 WL 681101 (M.D.N.C. Feb. 22, 2021)

(citations and alterations omitted).             As Calvin correctly notes,

Williams’s failure to confer “is not only a procedural defect, but

a practical impediment to Defendant’s understanding of the scope

                                         11



   Case 1:20-cv-00904-TDS-JLW Document 33 Filed 04/09/21 Page 11 of 13
and nature of this discovery dispute, and an impediment to any

effort to resolve this dispute without court involvement.”              (Doc.

26 at 6.)      Accordingly, the court will deny his motion to compel.

(Doc. 24.)

     Finally, Williams has requested a hearing ostensibly on his

motion for a preliminary injunction.            (Doc. 29.)   Under the Local

Rules,    “A    motion   seeking       a   preliminary   injunction   will   be

considered and determined on the official court file including

affidavits, briefs and other documents filed in support thereof

without oral argument or testimony unless otherwise ordered by the

Court.”        LR 65.1(b).   The court finds that a hearing is not

necessary at this time.        Discovery has only recently concluded,

and mediation is still ongoing.

                                   *       *    *

     On the record before the court, this is a family dispute that

has now unfortunately made its way to federal court.              A mediator

has been appointed (Doc. 17), and the court admonishes both parties

to attempt a successful mediation of this matter given its personal

nature.

     Should that fail, Williams is again reminded that, although

he is proceeding pro se and the court construes his pleadings

liberally and holds them to a less stringent standard than for

those drafted by attorneys, Haines v. Kerner, 404 U.S. 519, 520–

21 (1972), he will need to abide by the legal standards, rules of

                                           12



   Case 1:20-cv-00904-TDS-JLW Document 33 Filed 04/09/21 Page 12 of 13
procedure, and deadlines applicable to all litigants, see Alston

v. Becton, Dickinson & Co., No. 1:12cv452, 2014 WL 338804, at *3

(M.D.N.C. Jan. 30, 2014). He would be well-served to consult legal

counsel.

III. CONCLUSION

     For the reasons stated,

     IT    IS   THEREFORE   ORDERED    that    William’s   motion   for   a

preliminary injunction (Doc. 23), motion to compel (Doc. 24), and

request for a hearing (Doc. 29) are DENIED.



                                              /s/   Thomas D. Schroeder
                                           United States District Judge

April 9, 2021




                                      13



   Case 1:20-cv-00904-TDS-JLW Document 33 Filed 04/09/21 Page 13 of 13
